DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-5 are amended.  New claims 17 and 18 are added. Claim 10 is cancelled.  Claims 1-9, and 11-18 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Harvey A. Liu filed on 07/25/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 3-5 obviate the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 and argument have been considered, and sufficient to overcome the rejection. The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, and are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

Rejoinder
Claims 1-9, 11-12, and 16-18 are direct to an allowable product.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 13-15 drawn to a process for producing the allowed product are eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 01/18/2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over the closest prior art US 9,962,683 (“the `683 patent”).
	Applicants’ claim 1 is drawn to an anisotropic nanostructure represented by the formula: RuxM1-x, wherein 0.6 < x < 0.999, and M represents at least one member selected from the group consisting of Ir, Rh, Pt, Pd, and Au, and wherein Ru and M form a solid solution at the atomic level, and the anisotropic nanostructure has an anisotropic hexagonal close-packed structure (hcp), and wherein the anisotropic nanostructure is composed of a particle represented by the formula RuxM1-x.

The `683 patent discloses an alloy fine particle comprising palladium and ruthenium, the alloy fine particle comprising at least one first phase in which the palladium is more abundant than the ruthenium and at least one second phase in which the ruthenium is more abundant than the palladium, the at least one first phase and the at least one second phase being separated by a phase boundary, the palladium and the ruthenium being distributed in the phase boundary in such a manner that the molar ratio of the palladium and the ruthenium continually changes, and a plurality of crystalline structures being present together in the phase boundary.  
The `683 patent explicitly discloses that the alloy fine particle includes at least one first phase in which Pd is more abundant than Ru, and at least one second phase in which Ru is more abundant than Pd. Accordingly, the particle taught by the `683 patent has at least two different compositions; and thus, cannot be composed of a particle represented by the formula RuxM1-x, as now recited in the claims. 
Furthermore, the method of preparing the alloy fine particles of the `683 patent (e.g. Example 1, col. 9, ln. 55 to col. 10, ln. 8) is significantly different from the method of preparing instantly claimed anisotropic nanostructure particles of RuxM1-x  having an anisotropic hexagonal close-packed structure (hcp).  Therefore, claims 1-9, and 11-18. 

Conclusions
Claims 1-9, and 11-18 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 1-9, and 11-18 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731